884 So. 2d 498 (2004)
John K. POLK, Jr., Petitioner,
v.
STATE of Florida, Respondent.
No. 5D04-1861.
District Court of Appeal of Florida, Fifth District.
October 8, 2004.
*499 John K. Polk, Jr., Daytona Beach, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Ann M. Phillips, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
In light of the commissioner's report of findings and recommendation, we grant the petition for writ of habeas corpus for belated appeal because John K. Polk, Jr. was not advised at the time of sentencing that a thirty-day time limit existed within which an appeal must be filed. Bowden v. Singletary, 805 So. 2d 812 (Fla. 3d DCA 1999).
This opinion shall be filed with the lower court and will be treated as the notice of appeal in Orange County Circuit Case O1-CF-015455-0.
PETERSON, PLEUS and MONACO, JJ., concur.